           Case 2:19-cv-02489-JS Document 21 Filed 03/26/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CAROLINE WILKINSON, Petitioner                :          CIVIL ACTION
                                               :
    v.                                         :          No. 19-2489
                                               :
 DEPARTMENT OF VETERANS                        :
 AFFAIRS and STEVEN LIEBERMAN,                 :
 M.D., VA Principal Deputy Under               :
 Secretary for Health, Respondents             :

                                          ORDER

         AND NOW, this 26th day of March, 2021, upon consideration of Petitioner Caroline

Wilkinson’s Motion for Summary Judgment, Respondents Department of Veterans Affairs and

Steven Lieberman’s (collectively, the VA) opposition, the VA’s Motion for Summary Judgment,

Wilkinson’s opposition, and the parties’ statements of undisputed material facts, and for the

reasons stated in the accompanying Memorandum, it is ORDERED as follows:

   1. Wilkinson’s Motion (Document 13) is DENIED.

   2. The VA’s Motion (Document 15) is GRANTED. Judgment is entered in favor of

         Respondents.

         The Clerk of Court is DIRECTED to mark this case as CLOSED.



                                                         BY THE COURT:

                                                          /s/ Juan R. Sánchez
                                                         Juan R. Sánchez, C.J.
